995 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles H. ORR, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 92-3418.
United States Court of Appeals, Sixth Circuit.
June 11, 1993.

Before:  KEITH and BATCHELDER, Circuit Judges;  and CHURCHILL, District Judge.*
PER CURIAM.


1
Plaintiff-Appellant, Charles H. Orr, appeals a summary judgment ruling for the Defendant-Appellee, General Motors Corporation, R.P.A.  ("GM").  For the reasons stated below, we AFFIRM.


2
Charles Orr alleges that GM discriminated against him on the basis of his race and retaliated against him for filing a complaint with the Equal Employment Opportunity Commission, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981.   Specifically, Orr alleges that after closing its Norwood, Ohio facility, GM agreed to transfer its affected employees.   Orr claims that instead of assisting him in attaining a transfer, GM intentionally discriminated against him by removing an improved employment appraisal from his file and replacing it with one reflecting a lower rating, and by failing to change his education level to reflect his completion of more than one full year of college.   Orr also claims was not transferred to GM facilities located in Columbus, Ohio, and Tarrytown, New York because of his race.   He further alleges that GM did not transfer him to a GM facility in Dayton, Ohio, because of his race and in retaliation for filing an EEOC charge.


3
The district court adopted the magistrate's report and recommendation, and granted GM's motion for summary judgment dismissing Orr's claims.   Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Carl B. Rubin, United States District Judge for the Southern District of Ohio, Western Division, for the reasons set forth in his March 24, 1992, order.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation